Exhibit 99.2 The Original Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Financial Statements (Unaudited) September 30, 2010 Salt Lake Office: 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah 84107-5370 Telephone: (801)281-4700 Hong Kong Office: Max Share Centre, 373 King’s Road North Point, Hong Kong Telephone: 852-21-555-333 Kaysville Office: 1284 Flint Meadow Drive, Suite D Kaysville, Utah 84037-9590 Telephone: (801)927-1337 The Original Soupman, Inc. and Subsidiaries, and Soup Kitchen International, Inc. Consolidated Financial Statements (Unaudited) For The Nine Months Ended September 30, 2010 The Original Soupman, Inc. and Subsidiaries, and Soup Kitchen International, Inc. Consolidated Financial Statements (Unaudited) For The Nine Months Ended September 30, 2010 Contents Independent Accountants’ Review Report 2 Financial Statements (Unaudited) Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Changes in Shareholders’ Equity (Deficit) 5 Consolidated Statement of Cash Flows 6 Notes to the Consolidated Financial Statements
